COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-289-CV
 
ANDREW ROBERTS AND MARY SMITH                                 APPELLANTS
 
                                                   V.
 
EAST LAWN MEMORIAL PARK CEMETERY                                 APPELLEE
 
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Andrew Roberts and Mary Smith
appeal from a no-evidence summary judgment for East Lawn Memorial Park
Cemetery.  In a single issue, appellants
complain that the summary judgment is improper because the trial court first
denied the motion for summary judgment and than granted it without further
notice to them.  Appellants did not raise
this complaint in the trial court; therefore, it is waived on appeal.[2]  Accordingly, we overrule appellant=s issue and affirm the trial court=s judgment.
 
PER CURIAM
PANEL F:    CAYCE,
C.J.; HOLMAN and GARDNER, JJ.
DELIVERED: 
April 20, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]Tex. R. App. P. 33.1(a); see H.S.M.
Acquisitions, Inc. v. West, 917 S.W.2d 872, 877 (Tex. App.CCorpus
Christi 1996, writ denied) (holding that appellant failed to preserve error by
objecting in trial court to lack of notice before trial court reconsidered and
reversed its prior ruling denying motion for summary judgment).  We also note that a trial court has
discretion to grant summary judgment without notice after previously denying
same, as long as the court retains jurisdiction over the case.  Id. at 876-77; see also Hunte
v. Hinkley, 731 S.W.2d 570, 571 (Tex. App.CHouston
[14th Dist.] 1987, writ ref=d n.r.e.).